  Case 18-18915         Doc 43     Filed 02/05/19 Entered 02/05/19 12:58:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18915
         JANICE ROLLING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/03/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-18915        Doc 43        Filed 02/05/19 Entered 02/05/19 12:58:16                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $5,160.00
       Less amount refunded to debtor                             $997.31

NET RECEIPTS:                                                                                       $4,162.69


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,953.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $209.69
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,162.69

Attorney fees paid and disclosed by debtor:                    $47.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERIMARK                         Unsecured          90.00         90.28            90.28           0.00       0.00
AT&T SVCS INC                     Unsecured         597.00        596.98           596.98           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        5,621.98            NA          5,621.98           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         600.00      1,927.76         1,927.76           0.00       0.00
COOK COUNTY TREASURER             Secured           953.48           NA            953.48           0.00       0.00
CREDIT ACCEPTANCE                 Unsecured           0.00           NA               NA            0.00       0.00
DR LEONARDS SHOP NOW              Unsecured         162.00        162.80           162.80           0.00       0.00
FIRST NATIONAL BANK               Unsecured         397.00           NA               NA            0.00       0.00
FIRST NATIONAL BANK               Unsecured           0.00           NA               NA            0.00       0.00
FIRST NATIONAL BANK OMAHA         Secured              NA         397.81           397.81           0.00       0.00
FIRST PROGRESS CARD               Unsecured         199.00           NA               NA            0.00       0.00
FIRST PROGRESS CARD               Unsecured           0.00           NA               NA            0.00       0.00
GUARANTY BANK                     Unsecured           0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE                Secured              NA       4,451.27         4,451.27           0.00       0.00
IL DEPT OF REVENUE                Unsecured      5,449.45         630.60           630.60           0.00       0.00
IL DEPT OF REVENUE                Priority            0.00      5,689.94         5,689.94           0.00       0.00
ILLINOIS DEPT OF LABOR            Unsecured      5,531.94            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority            0.00    38,526.69        38,526.69            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured     55,000.00     27,169.07        27,169.07            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured           0.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      1,531.35       1,297.76         1,297.76           0.00       0.00
K JORDAN                          Unsecured            NA         237.26           237.26           0.00       0.00
LINDHOLM ROOFING                  Unsecured         841.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU           Unsecured          80.00           NA               NA            0.00       0.00
NATIONAL LOUIS UNIVERSITY         Unsecured      6,531.33            NA               NA            0.00       0.00
NAVIENT                           Unsecured           0.00           NA               NA            0.00       0.00
NAVIENT SOLUTIONS                 Unsecured           0.00      2,438.18         2,438.18           0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      2,513.00     44,274.62        44,274.62            0.00       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured      3,000.00       3,446.54         3,446.54           0.00       0.00
OPPORTUNITY FINANCIAL LLC         Unsecured           0.00           NA               NA            0.00       0.00
PHM FINANCIAL INC                 Secured      290,000.00            NA        29,000.00            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-18915      Doc 43        Filed 02/05/19 Entered 02/05/19 12:58:16                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
PRIMEWAY FEDERAL CREDIT UNION   Unsecured         261.00           NA           NA             0.00        0.00
ROBERT J ADAMS & ASSOC          Unsecured         200.00      2,479.44     2,479.44            0.00        0.00
ST IL TOLLWAY AUTHORITY         Unsecured      1,056.30            NA           NA             0.00        0.00
TUWANNA DENNIS                  Secured       19,382.22            NA     19,382.22            0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      9,054.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      7,270.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      6,246.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      5,836.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      5,500.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      3,642.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      3,441.00            NA           NA             0.00        0.00
US DEPT OF ED/NAVIENT           Unsecured      3,062.00            NA           NA             0.00        0.00
WEBBANK/FINGERHUT               Unsecured           0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                 $29,000.00                  $0.00               $0.00
      Mortgage Arrearage                                    $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                  $0.00               $0.00
      All Other Secured                                $30,806.76                  $0.00               $0.00
TOTAL SECURED:                                         $59,806.76                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                  $0.00               $0.00
       Domestic Support Ongoing                             $0.00                  $0.00               $0.00
       All Other Priority                              $44,216.63                  $0.00               $0.00
TOTAL PRIORITY:                                        $44,216.63                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $84,751.29                  $0.00               $0.00


Disbursements:

       Expenses of Administration                             $4,162.69
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $4,162.69




UST Form 101-13-FR-S (09/01/2009)
  Case 18-18915         Doc 43      Filed 02/05/19 Entered 02/05/19 12:58:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
